In the United States Court of Federal Claims
                                         No. 14-1062
                                      Filed: May 3, 2017


****************************************
                                       *
                                       *
ANDREW RUSSELL and RUTH                *
GALLEGO, et al.,                       *
                                       *
      Plaintiffs,                      *
                                       *
      v.                               *
                                       *
THE UNITED STATES,                     *
                                       *
      Defendant.                       *
                                       *
                                       *
****************************************

                                  SCHEDULING ORDER

       The Final Approval Hearing will be held on May 10, 2017, at 2:00 PM at the United States
Court of Federal Claims, Howard T. Markey National Courts Building, 717 Madison Place NW,
Washington, D.C. 20439.

       IT IS SO ORDERED.

                                                   s/ Susan G. Braden
                                                   SUSAN G. BRADEN
                                                   Chief Judge